Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending. 
Receipt of amendments and arguments filed on 08/16/2022 is acknowledged. Rejections not reiterated herein have been withdrawn in view of claim amendments and/ or remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The rejected claims recite “changing the local conditions...to supersaturated conditions above the metastable conditions, wherein a transition time…between the undersaturated conditions and the supersaturated conditions above the metastable conditions is 1000 ms or less".  Also, claims 16 and 17 recite “is less than 100 ms” and “is less than 10 ms”, respectively. There is no disclosure in the specification or claims of how to do what the claims are claiming. None of the examples in the specification show how to get the claimed “transition time” of 1000 ms or less, less than 100 ms or less than 10 ms. Further, there’s no evidence that the target “transition time” was accomplished. The “transition time” as claimed is the essential feature of this invention.
The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.03 V.
Accordingly, it is deemed that the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Applicant’s arguments have been carefully considered but were found unpersuasive. Applicant argues that paragraph [0046] and Table 11 of the application as filed describe an experiment where it is shown that with a tubing having an inner diameter of 1.5 mm and a flow rate of 30 mL/min, the transient time to get supersaturation is 5700 ms and doesn’t induce crystallization (Applicant referred to Table 12), but when the tubing has an inner diameter of 1mm, the transient time is 1000 ms and crystallization occurs. Paragraph [0046] and Tables 11 and 12 of the application do not describe a “transition time”, and do not show how to measure this parameter. First, “transient time” is not “transition time”. Paragraph [0046] and Tables 11 and 12 refer to a “transient time”, not a “transition time”, and the specification also shows that these terms refer to different things. The “transition time” was defined in paragraph [0045] as “the time necessary to reach crystallization conditions in the used set up” (“nucleation conditions”) while “transient time” appears to be the time at which the liquid is transferred at a given flow rate through a transient distance. Further, paragraph [0046], near the term “transient time”, defined that “the time for the nucleation to actually take place” is the “induction time”. Moreover, Table 11 states that:
    PNG
    media_image1.png
    73
    590
    media_image1.png
    Greyscale

Table 11 shows a measured cooling rate of liquid of 20°C per second for a tubing with an inner diameter of 1 mm and a transient time of 1,000 ms. For the aspirin mixture in Table 11, spontaneous nucleation starts at 20°C (see paragraph [0045]). Starting from a temperature of 60°C at a cooling rate of liquid of 20°C per second would take 2,000 ms for the mixture to start spontaneous nucleation, which one could describe as being a “transition time” for the example of Table 11. Thus, the “transient time” of 1,000 ms of Table 11 is not the “transition time”.
	In addition, the specification as filed does not disclose a method for measuring a “transition time” claimed. Table 11 only states that a “transient time” was calculated. Table 11 does not explain or provide formulae/calculations, starting point/location and end point/location for obtaining the “transition time”.
Applicant further states that the small dimensions of the capillary tube control the transition time and that one of ordinary skill in the art can readily determine the transition time of a liquid flowing in the capillary tube based on the saturation characteristics of a solution, the liquid flow, and the thermal conductivity of the capillary. While the claims require that a “transition time” must be 1,000 ms or less, nothing in the specification shows what this actually is and how to achieve it. The “small dimensions of the capillary tube” does not tell one any information about the “transition time”. In addition, one cannot determine the “transition time” of a liquid flowing in the capillary tube as defined in the specification because the specification does not disclose how to determine this parameter and this is not known in the art.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
The specification does not describe how to perform/obtain “a transition time of a fluid flowing in the first capillary tube between the undersaturated conditions and the supersaturated conditions above the metastable conditions of 1000 ms or less”, or less than 100 ms, or less than 10 ms. Applicants do not disclose any step or process for achieving the target “transition time”. 
Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a), August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover a method of nucleating crystals; the number of compounds to be crystallized is unlimited. 
2) Level of unpredictability in the art- Applicant’s own specification evidences that very particular conditions are required for the crystallization of a compound. See the examples where no crystals were formed. None of the conditions described in the specification set forth how to obtain the claimed “transition time”.B. Rodriquez-Spong et al. (Advanced Drug Delivery Reviews, 2004, 56, page 263) teach that: In general, scientists have yet to achieve a satisfactory degree of control over polymorphism and in particular, there is no method to guarantee the production of even the most thermodynamically stable form of a compound. A large number of factors can influence crystal nucleation and growth during this process, including the composition of the crystallization medium and the processes used to generate super-saturation and promote crystallization (Morissette et al. Advanced Drug Delivery Reviews 2004, 56, 275-300). For these reasons, the state of the prior art is one of unpredictability. 
3) Direction or guidance- some conditions for the crystallization of aspirin and brivaracetam are presented in the instant specification. Some of the conditions used in this application could produce crystals and some did not work. The crystallization examples and the entire specification are devoid of direction about what needs to be done/how can one achieve the required “transition time”. In the specification’s data one can only assume that some of the examples may have achieved the target transition time, because there’s no “transition time” accomplished in the specification.

4) State of the prior art- The art knows that a large number of factors can influence crystal nucleation and growth during this process, including the composition of the crystallization medium and the processes used to generate super-saturation and promote crystallization (Morissette et al. Advanced Drug Delivery Reviews 2004, 56, 275-300). Crystallization is a trial by error procedure. The art also knows that different compounds require particular and different crystallization conditions.
5) Working examples-test data has been presented for the crystallization of only two compounds, these are aspirin and brivaracetam. Different conditions were used to crystallize these two compounds, such as the solvent isopropyl acetate was used for brivaracetam while a mixture of ethanol/water was used for aspirin. The specification’s data demonstrates that even using similar conditions for the very same compound failed some times to crystallize the compound. See Table 1, examples where no crystals appear even though the same solvent (IPAc), temperature, flow rate and tube length were used. See also Table 12, examples with aspirin. The myriad compounds embraced by the claims cannot possibly be crystallized using the same conditions used for aspirin and brivaracetam in this application.
Particularly in regards to the claim requirement of a “transition time of 1000 ms or less, less than 100 ms and less than 10 ms”, there is no example or description for how to do this. However, the claimed transition time is the essential feature of this invention.
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation."  

 (6) Skill of those in the art: The artisan’s using Applicant’s disclosure to prepare crystals of compounds would be an experienced process chemist/organic chemist, with at least a BS in chemistry.  An artisan reading the specification of this application is left to guess how to achieve the target “transition time”, since this was not disclosed or exemplified in the specification. In addition, the artisan would be left to figure out by himself/herself the conditions to use for every single compound to be crystallized; the solvent, undersaturated solution concentration, the antisolvent and its amount, metastable conditions, the total tubing length, the residence time, the flow rate, and the temperatures of the various stages. The specification showed some conditions that only work for crystallizing aspirin and brivaracetam and which do not show that a “transition time of 1000 ms or less, less than 100 ms and less than 10 ms” was achieved.
(7) The quantity of experimentation needed: Owing to factors (3) -(6), the experimentation needed is expected to be undue. 

Applicant’s arguments have been considered but were found unpersuasive. Applicant argues that the small dimensions of the capillary tube control the transition time. The “small dimensions of the capillary tube” does not tell one any information about the “transition time” and how to achieve it as claimed.
Applicant argues that when no crystallization occurs this means that the concentration is below the metastable conditions. Applicant states that metastable conditions is a parameter that is easily determined by a simple experiment in which the concentration is increased up until the visible appearance of crystals or this parameter is published in the literature. However, the metastable conditions depend themselves on parameters such as type of solvent, concentration, temperature, and antisolvent added. In addition, it appears Applicant considers that the metastable concentration is when there is visible appearance of crystals. That requirement is not present in the specification or claims.
Applicant provided a figure that allegedly represents a general thermodynamic equation for crystallization. This general equation appears to present a qualitative trend towards initiation and growth of nuclei and does not help one figure out the solvent that could possibly crystallize a compound, it does not help one figure out the metastable conditions for a compound and most importantly, does not tell one anything about how to achieve the claimed “transition time”.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parameter “transition time of a fluid flowing in the first capillary tube between the undersaturated conditions and the supersaturated conditions above the metastable conditions” is unclear because the starting and end points for this parameter is not in the claims. One of ordinary skill doesn’t know where the undersaturated conditions end and where the supersaturated conditions begin. Where does time start for undersaturated conditions to stop?
Applicant stated that “upstream of the capillary tube, the solution is at a given initial undersaturated condition”, then, “the injection of anti-solvent or a temperature difference is applied at a given location of the tube and the supersaturated conditions are obtained”. Applicant also stated that “the transition time is the time to get from the initial undersaturated conditions to the supersaturated conditions”. 
Applicant’s explanation and schematic still do not provide the point/location wherein said initial undersaturated conditions start and said supersaturated conditions start. To measure the time from point A to point B one needs to know the locations of points A and B. Once the undersaturated solution is injected in the capillary tube, when is the starting counting point and when is the end point for the transition time of a fluid flowing? Does the transition time start at the point of injection of the undersaturated solution into the capillary tube? Does it start at the point of injection of the anti-solvent and it takes 1000 ms or less from this point to crystallization (supersaturated above metastable)? Or instead, is the point of injection of the anti-solvent the end point of the transition time? For a temperature difference, such as for the condition change from 45°C to 0°C for brivaracetam shown in para [0028] of the specification, at what location/point does the transition time start? Where is the end point of the transition time, at 0°C temperature? However, the specification does not show a temperature change of from 45°C to 0°C in 1000 ms or less. Nothing in the specification explains how the transition time of “1000 ms or less” is to be performed or determined. One of ordinary skill in the art would not be able to know if they are infringing on the claims because the claims do not point out the points/locations from where the claimed “transition time” is being measured. Applicants have not pointed out to how they happen to do the measurement.
In claim 2 it’s unclear what the “at least 1” represents. It’s unclear if the difference is a subtraction or a ratio. Applicant submits that the number represents the results of subtraction. However, the specification fails to indicate if the difference is actually a subtraction or a ratio. 
In claim 9 it’s unclear if the difference is a subtraction or a ratio. It’s also unclear if “supersaturation” at line 3 is the same as supersaturation above the metastable concentration. One of ordinary skill cannot understand what these numbers mean. Claim 22 recites that the supersaturation is between 2 and 18. One of ordinary skill cannot understand what these numbers mean. 
For claims 18-19, it’s unclear what the number represents. It’s unclear if the difference is a subtraction or a ratio. Applicant submits that the number represents the results of subtraction. However, the specification fails to indicate if the difference is actually a subtraction or a ratio. 
In re Zletz, 13 USPQ2d 1320, 1322, says “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.” 

Where there is an ambiguous term, applicants need to show that, for whichever choice is selected, one skilled in the art could have figured out that this choice, and not another, was surely intended.

Note: Because of the indefinite issues above, the claims are unclear to the point that the examiner cannot make a reasonable interpretation of what is covered by the instant claims.
Conclusion
Claims 1-23 are rejected. No claim is allowable.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626